Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-15 and 17-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was “A driving circuit for driving a display panel, the display panel comprising: … the driving circuit comprising a pixel compensation circuit, wherein the pixel compensation circuit comprises a driving sub-circuit, a data writing sub-circuit, a -2-U.S. Pat. Appl. Ser. No. 16343775 Docket No. X1711533JZ-26326-1112 power source control sub-circuit, a resetting sub-circuit, a capacitance element, and a compensation sub-circuit, wherein: the driving sub-circuit comprises a driving transistor, wherein a first electrode of the driving transistor is electrically coupled to a signal output terminal of the pixel compensation circuit; the data writing sub-circuit is electrically coupled to a gate line of a corresponding row, a data line of a corresponding column, and a second electrode of the driving transistor, respectively, and is configured to control whether or not to electrically connect the data line and the second electrode of the driving transistor under control of the gate line; the power source control sub-circuit is electrically coupled to a power source control terminal, a power source signal input terminal, and the second electrode of the driving transistor, respectively, and is configured to control whether or not to electrically connect the power source signal input terminal and the second electrode of the driving transistor under control of the power source control terminal; the resetting sub-circuit is electrically coupled to a resetting control terminal, a gate electrode of the driving transistor, and a first electric level input terminal, respectively, and is configured to control whether or not to electrically connect the gate electrode of the driving transistor and the first electric level input terminal under control of the resetting control terminal; the capacitance element comprises a first terminal and a second terminal, wherein the first terminal and the second terminal are electrically connected to the gate electrode of the driving transistor, and to the first electric level input terminal, respectively; the compensation sub-circuit is electrically coupled to the gate line, the gate electrode of the driving transistor, and the first electrode of -3-U.S. Pat. Appl. Ser. No. 16343775 Docket No. X1711533JZ-26326-1112 the driving transistor, respectively, and is configured to control whether or not to electrically connect the gate electrode of the driving transistor and the first electrode of the driving transistor under control of the gate line”, in combination with the other elements (or steps) of the brace and method recited in the claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628